Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 20, 2018

                                    No. 04-18-00093-CR

                                    Ryan RODRIGUEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR11801
                       Honorable Lori I. Valenzuela, Judge Presiding


                                       ORDER
       After we granted a previous extension, appellant’s brief was due June 18, 2018.
Appellant has now filed a second motion for extension of time, asking for an additional thirty
days in which to file his brief. After review, we GRANT appellant’s motion and ORDER
appellant to file his brief in this court on or before July 18, 2018.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court